 



 

[image_001.jpg]

 

Allan Hartley

Summary Term Sheet - Employment Agreement

December 13, 2011

 

The following sets forth the agreement between Allan Hartley (“AH”) and TRIG
Special Purpose 1, LLC (“TRIG” or the “Company”).

 



Title: Chief Executive Officer and Director.     Company: The Company’s plan is
to acquire control of a publicly traded shell corporation (“Pubco”) and to use
Pubco to effect the acquisitions of temporary staffing businesses pursuant to a
rollup business strategy.  The AH employment agreement will be assumed by Pubco
on acquisition of Pubco by TRIG Special Purpose 1, LLC, an affiliate of TRIG
Capital Group, LLC.     Responsibilities: AH’s duties and responsibilities shall
those which are normally and customarily vested in the CEO in a public
corporation. AH’s duties shall include those duties and services for the Company
and its affiliates as the Board of Directors shall, in its sole and absolute
discretion, from time to time reasonably direct which are not inconsistent with
AH’s position including the identification, negotiation and acquisition of
prospective businesses; interface with institutional and retail investors;
operational and administrative activities.     Date of Commencement: Part time,
month-to-month: January 15, 2012 (see note below);   Full time on completion of
the initial acquisition.     Compensation: Part time: $7500 per month;   Full
time: base salary at an annual rate of $180,000.       Note: Commencement of
part time compensation is subject to completion of the Company’s current bridge
loan offering anticipated to close prior to January 15, 2012.



 

 



New York Office

590 Madison Avenue

Suite 2127

New York, NY 10022

800.330.1860

Ft. Lauderdale Office

300 S. Pine Island

Suite 305

Ft. Lauderdale, FL 33324

954.467.8170





 

 



 

Allan Hartley

Term Sheet

Employment Agreement

December 13, 2011

Page 2…

 



Expense Reimbursement: AH shall be entitled to reimbursement from the Company
for the reasonable costs and expenses that AH incurs in connection with the
performance of AH’s duties and obligations under this Agreement.     Employee
Benefit Plans: AH will be included in the Company’s group medical program at
Company’s expense.     Vacation: Upon commencement as a full time employee, AH
will accrue three weeks’ vacation per year.     Bonuses: Based on certain
performance milestones negotiated with the AH employment agreement.     Shares
of Pubco: The Company shall transfer (or cause to be transferred) to AH a number
of shares (the “Shares”) of the Common Stock of Pubco that represent Five
Percent (5%) of the outstanding Common Stock or Pubco as of the date of
acquisition of control.       The Shares shall vest at the following milestones.
Of the Five Percent (5%) total shares transferred to AH, Two Percent (2%) will
vest simultaneous with the completion of the Company’s first acquisition. An
additional One Percent (1%) will vest at the completion of the Company’s second
acquisition. An additional One Percent (1%) will vest at the completion of the
Company’s third acquisition. The remaining One Percent (1%) will vest after the
completion of the Company’s fourth acquisition.

 

 

TRIG Special Purpose 1, LLC

 

By: ________________________

 

Its: ________________________

 

AGREED AND ACCEPTED

 

 

__________________________

Allan Hartley

 

 



New York Office

590 Madison Avenue

Suite 2127

New York, NY 10022

800.330.1860

Ft. Lauderdale Office

300 S. Pine Island

Suite 305

Ft. Lauderdale, FL 33324

954.467.8170





 

 

